DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1 and 3–10 is/are pending.
Claim(s) 2 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim(s) 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "wherein the copolymer includes the nitrile group-containing monomer unit in a proportion of not less than 10 mass % and not more than 55 mass %." Claim 1, which claim 4 is directly dependent, recites the limitation "the copolymer includes 

Claim Rejections - 35 USC § 102
Claim(s) 1 and 3–10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voillequin et al. (US 2015/0340684 A1, hereinafter Voillequin).
Regarding claim 1, Voillequin discloses a slurry composition for a non-aqueous secondary battery negative electrode comprising:
a negative electrode active material (see Li4Ti5O12, [0046]–[0049]),
a binder (see Therban 4307, [0046]–[0049]), and
an organic solvent (see ethylene carbonate, [0046]–[0049]),
wherein the negative electrode active material includes lithium titanium oxide (see Li4Ti5O12, [0046]–[0049]), and
the binder includes a copolymer that includes a nitrile group-containing monomer unit and at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit (see Therban 4307, [0046]–[0049]) and
the copolymer has a Mooney viscosity (ML1+4, 100° C) of not less than 50 and not more than 200 (see Therban 4307, [0046]–[0049]), and
the copolymer includes an alkylene structural unit in a proportion of not less than 55 mass% (see Therban 4307, [0046]–[0049]).
1+4, 100° C) of 63 ± 7 and a butadiene content of 57.5 ± 1.5.
Regarding claim 3, Voillequin discloses all claim limitations set forth above and further discloses a slurry composition for a non-aqueous secondary battery negative electrode:
wherein the proportion of the alkylene structural unit in the copolymer is not more than 80 mass % (see Therban 4307, [0046]–[0049]).
ARLANXEO discloses a Mooney viscosity, a butadiene content, and an acrylonitrile content of Therban 4307. Therban 4307 has a butadiene content of 57.5 ± 1.5.
Regarding claim 4, Voillequin discloses all claim limitations set forth above and further discloses a slurry composition for a non-aqueous secondary battery negative electrode:
wherein the copolymer includes the nitrile group-containing monomer unit in a proportion of not less than 10 mass % and not more than 55 mass % (see Therban 4307, [0046]–[0049]).
ARLANXEO discloses a Mooney viscosity, a butadiene content, and an acrylonitrile content of Therban 4307. Therban 4307 has an acrylonitrile content of 42.5 ± 1.5.
Regarding claim 5, Voillequin discloses all claim limitations set forth above and further discloses a slurry composition for a non-aqueous secondary battery negative electrode:
wherein the binder includes a polymer including 80 mass % or more of fluorine atoms in a proportion of 40 mass % or less per 100 mass %, in total, of the binder (see anode polymer composition, [0046]–[0049]).
Regarding claim 9
a conductive material (see carbon fibres, [0034]),
wherein the conductive material includes carbon fiber (see carbon fibres, [0034]).
Regarding claim 10, Voillequin discloses all claim limitations set forth above and further discloses a slurry composition for a non-aqueous secondary battery negative electrode:
wherein the proportion of the alkylene structural unit in the copolymer is not more than 80 mass % (see Therban 4307, [0046]–[0049]).
ARLANXEO discloses a Mooney viscosity, a butadiene content, and an acrylonitrile content of Therban 4307. Therban 4307 has a butadiene content of 57.5 ± 1.5.
Regarding claim 6, Voillequin discloses a negative electrode for a non-aqueous secondary battery comprising an electrode mixed material layer formed on a current collector (see anode, [0046]–[0049]) using a slurry composition comprising:
a negative electrode active material (see Li4Ti5O12, [0046]–[0049]),
a binder (see Therban 4307, [0046]–[0049]), and
an organic solvent (see ethylene carbonate, [0046]–[0049]),
wherein the negative electrode active material includes lithium titanium oxide (see Li4Ti5O12, [0046]–[0049]), and
the binder includes a copolymer that includes a nitrile group-containing monomer unit and at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit (see Therban 4307, [0046]–[0049]) and
the copolymer has a Mooney viscosity (ML1+4, 100° C) of not less than 50 and not more than 200 (see Therban 4307, [0046]–[0049]), and
the copolymer includes an alkylene structural unit in a proportion of not less than 55 mass% (see Therban 4307, [0046]–[0049]).
1+4, 100° C) of 63 ± 7 and a butadiene content of 57.5 ± 1.5.
Regarding claim 7, Voillequin discloses a non-aqueous secondary battery comprising a positive electrode, a negative electrode, a separator, and an electrolyte solution (see lithium-ion battery, [0046]–[0049]), wherein the negative electrode includes an electrode mixed material layer formed on a current collector (see anode, [0046]–[0049]) using a slurry composition comprising:
a negative electrode active material (see Li4Ti5O12, [0046]–[0049]),
a binder (see Therban 4307, [0046]–[0049]), and
an organic solvent (see ethylene carbonate, [0046]–[0049]),
wherein the negative electrode active material includes lithium titanium oxide (see Li4Ti5O12, [0046]–[0049]), and
the binder includes a copolymer that includes a nitrile group-containing monomer unit and at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit (see Therban 4307, [0046]–[0049]) and
the copolymer has a Mooney viscosity (ML1+4, 100° C) of not less than 50 and not more than 200 (see Therban 4307, [0046]–[0049]), and
the copolymer includes an alkylene structural unit in a proportion of not less than 55 mass% (see Therban 4307, [0046]–[0049]).
ARLANXEO discloses a Mooney viscosity, a butadiene content, and an acrylonitrile content of Therban 4307. Therban 4307 has a Mooney viscosity (ML1+4, 100° C) of 63 ± 7 and a butadiene content of 57.5 ± 1.5.
claim 8, Voillequin discloses a method of producing a slurry composition for a non-aqueous secondary battery negative electrode containing a negative electrode active material (see Li4Ti5O12, [0046]–[0049]), a binder (see Therban 4307, [0046]–[0049]), and an organic solvent (see ethylene carbonate, [0046]–[0049]), the method of producing the slurry composition for a non-aqueous secondary battery negative electrode comprising:
a step A of mixing the binder and the organic solvent to obtain a mixture (see mixer, [0046]–[0049]); and
a step B of mixing the negative electrode active material and the mixture (see mixer, [0046]–[0049]);
wherein the negative electrode active material includes lithium titanium oxide (see Li4Ti5O12, [0046]–[0049]), and
the binder includes a copolymer that includes a nitrile group-containing monomer unit and at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit (see Therban 4307, [0046]–[0049]) and
the copolymer has a Mooney viscosity (ML1+4, 100° C) of not less than 50 and not more than 200 (see Therban 4307, [0046]–[0049]), and
the copolymer includes an alkylene structural unit in a proportion of not less than 55 mass% (see Therban 4307, [0046]–[0049]).
ARLANXEO discloses a Mooney viscosity, a butadiene content, and an acrylonitrile content of Therban 4307. Therban 4307 has a Mooney viscosity (ML1+4, 100° C) of 63 ± 7 and a butadiene content of 57.5 ± 1.5.

Claim Rejections - 35 USC § 103
Claim(s) 1 and 3–10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (KR 2017-0112345 A, hereinafter Yoo) in view of Park et al. (KR 2015-0022447 A, hereinafter Park).
Regarding claims 1, 3, 4, 9, and 10, Yoo discloses a slurry composition for a non-aqueous secondary battery negative electrode comprising:
a negative electrode active material (see LTO, [0105]),
a binder (see HNBR, [0105]), and
an organic solvent (see NMP, [0105]),
wherein the negative electrode active material includes lithium titanium oxide (see LTO, [0105]), and
the binder includes a copolymer that includes a nitrile group-containing monomer unit and at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit (see HNBR, [0105]); and
a conductive material (see CNT, [0105]),
wherein the conductive material includes carbon fiber (see CNT, [0105]).
Yoo does not explicitly disclose:
the copolymer has a Mooney viscosity (ML1+4, 100° C) of not less than 50 and not more than 200;
wherein the copolymer includes the at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit in a proportion of not less than 55 mass % and not more than 80 mass %; and
wherein the copolymer includes the nitrile group-containing monomer unit in a proportion of not less than 10 mass % and not more than 55 mass %.
Park discloses a binder comprising a copolymer having a Mooney viscosity (ML1+4, 100° C) of not less than 50 and not more than 200 (see Mooney, [0018]); wherein the copolymer includes the at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit in a proportion of not less than 55 mass % and not more than 80 mass % (see butadiene, [0023]); and wherein the copolymer includes the nitrile group-containing monomer unit in a proportion of not less than 10 mass % and not more than 55 mass % (see acrylonitrile, [0023]) to improve the uniformity of the slurry composition (see electrode slurry, [0056]). Yoo and Park are analogous art because they are directed to slurry compositions. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the copolymer of Yoo with the Mooney viscosity of Park in order to improve the uniformity of the slurry composition.
Regarding claim 5, modified Yoo discloses all claim limitations set forth above and further discloses a slurry composition for a non-aqueous secondary battery negative electrode:
wherein the binder includes a polymer including 80 mass % or more of fluorine atoms in a proportion of 40 mass % or less per 100 mass %, in total, of the binder (see PVDF, [0105]).
Regarding claim 6, Yoo discloses a negative electrode for a non-aqueous secondary battery comprising an electrode mixed material layer formed on a current collector using a slurry composition comprising:
a negative electrode active material (see LTO, [0105]),
a binder (see HNBR, [0105]), and
an organic solvent (see NMP, [0105]),
wherein the negative electrode active material includes lithium titanium oxide (see LTO, [0105]), and
the binder includes a copolymer that includes a nitrile group-containing monomer unit and at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit (see HNBR, [0105]).
Yoo does not explicitly disclose:
the copolymer has a Mooney viscosity (ML1+4, 100° C) of not less than 50 and not more than 200;
wherein the copolymer includes the at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit in a proportion of not less than 55 mass % and not more than 80 mass %..
Park discloses a binder comprising a copolymer having a Mooney viscosity (ML1+4, 100° C) of not less than 50 and not more than 200 (see Mooney, [0018]); wherein the copolymer includes the at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit in a proportion of not less than 55 mass % and not more than 80 mass % (see butadiene, [0023]) to improve the uniformity of the slurry composition (see electrode slurry, [0056]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the copolymer of Yoo with the Mooney viscosity of Park in order to improve the uniformity of the slurry composition.
Regarding claim 7, Yoo discloses a non-aqueous secondary battery comprising a positive electrode, a negative electrode, a separator, and an electrolyte solution, wherein the negative 
a negative electrode active material (see LTO, [0105]),
a binder (see HNBR, [0105]), and
an organic solvent (see NMP, [0105]),
wherein the negative electrode active material includes lithium titanium oxide (see LTO, [0105]), and
the binder includes a copolymer that includes a nitrile group-containing monomer unit and at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit (see HNBR, [0105]).
Yoo does not explicitly disclose:
the copolymer has a Mooney viscosity (ML1+4, 100° C) of not less than 50 and not more than 200;
wherein the copolymer includes the at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit in a proportion of not less than 55 mass % and not more than 80 mass %..
Park discloses a binder comprising a copolymer having a Mooney viscosity (ML1+4, 100° C) of not less than 50 and not more than 200 (see Mooney, [0018]); wherein the copolymer includes the at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit in a proportion of not less than 55 mass % and not more than 80 mass % (see butadiene, [0023]) to improve the uniformity of the slurry composition (see electrode slurry, [0056]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective 
Regarding claim 8, Yoo discloses a method of producing a slurry composition for a non-aqueous secondary battery negative electrode containing a negative electrode active material (see LTO, [0105]), a binder (see HNBR, [0105]), and an organic solvent (see NMP, [0105]), the method of producing the slurry composition for a non-aqueous secondary battery negative electrode comprising:
a step A of mixing the binder and the organic solvent to obtain a mixture (see added, [0105]); and
a step B of mixing the negative electrode active material and the mixture (see mixed, [0105]);
wherein the negative electrode active material includes lithium titanium oxide (see LTO, [0105]), and
the binder includes a copolymer that includes a nitrile group-containing monomer unit and at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit (see HNBR, [0105]).
Yoo does not explicitly disclose:
the copolymer has a Mooney viscosity (ML1+4, 100° C) of not less than 50 and not more than 200;
wherein the copolymer includes the at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit in a proportion of not less than 55 mass % and not more than 80 mass %..
1+4, 100° C) of not less than 50 and not more than 200 (see Mooney, [0018]); wherein the copolymer includes the at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit in a proportion of not less than 55 mass % and not more than 80 mass % (see butadiene, [0023]) to improve the uniformity of the slurry composition (see electrode slurry, [0056]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the copolymer of Yoo with the Mooney viscosity of Park in order to improve the uniformity of the slurry composition.

Response to Arguments
Applicant's arguments filed 10 November 2021 have been fully considered but they are not persuasive.
Applicants argue the maximum proportion of an alkylene structural unit in Therban 4307 is calculated as follows 59 * (1.0 - 0.09) = 53.69 % (P6/¶3). ARLANXEO discloses an acrylonitrile content of 41.0 to 44.0 wt% and a residual double bond content of less than 0.9 %. A residual double bond content of less than 0.9% corresponds to a range of 0.0 to 0.9 % because a residual double bond content cannot be less than 0.0 %. Based on these values, the maximum proportion of an alkylene structural unit in Therban 4307 is calculated as follows: 59.0 wt% · (100% - 0.0%) = 59.0 wt%. The maximum proportion would use the minimum residual double bond content, which is 0.0%. The minimum proportion of an alkylene structural unit in Therban 4307 is calculated as follows: 56.0 wt% · (100% - 0.9%) = 55.5 wt%. The applicants have equated 0.09 to 0.9%. However, 9% equates to 0.09 (i.e., 9/100) and 0.9% equates to 0.009 (i.e., 0.9/100). The calculation of the maximum proportion of an alkylene structural unit in Therban 
Applicants argue the proportion of an alkylene structural unit in Therban 4307 falls outside the claimed range (P6/¶3). ARLANXEO discloses an acrylonitrile content of 41.0 to 44.0 wt% and a residual double bond content of less than 0.9 %. A residual double bond content of less than 0.9% corresponds to a range of 0.0 to 0.9 % because a residual double bond content cannot be less than 0.0%. Based on these values, the maximum proportion of an alkylene structural unit in Therban 4307 is calculated as follows: 59.0 wt% · (100% - 0.0%) = 59.0 wt%. The maximum proportion would use the minimum residual double bond content, which is 0.0%. The minimum proportion of an alkylene structural unit in Therban 4307 is calculated as follows: 56.0 wt% · (100% - 0.9%) = 55.5 wt%. The proportion range of proportion of an alkylene structural unit in Therban 4307 is 55.5 to 59.0 wt%, which is completely within the claimed range. Therefore, the proportion of an alkylene structural unit in Therban 4307 falls within the claimed range.
Applicants argue there is no reason or motivation to achieve the presently claimed range of not less than 55 mass% from the prior art of record (P7/¶1). Voillequin discloses Therban 4307; and proportion range of proportion of an alkylene structural unit in Therban 4307 is 55.5 to 59.0 wt% as detailed above. There is no need to modify the proportion of an alkylene structural unit in Voillequin. Further, Park discloses a hybrid polymer consisting of butadiene and acrylonitrile where the acrylonitrile content ranges from 10 wt% to 60 wt% (see butadiene, [0023]) to improve the dispersibility of the conductive material in the electrode slurry (see 
Applicants argue the prior art of record fails to disclose, teach or suggest broadening its range of the alkylene structural unit in the copolymer (P7/¶1). Voillequin discloses Therban 4307; and proportion range of proportion of an alkylene structural unit in Therban 4307 is 55.5 to 59.0 wt% as detailed above. There is no need to broaden the proportion of an alkylene structural unit in Voillequin. Further, Park discloses a hybrid polymer consisting of butadiene and acrylonitrile where the acrylonitrile content ranges from 10 wt% to 60 wt% (see butadiene, [0023]) to improve the dispersibility of the conductive material in the electrode slurry (see rubber, [0010]). Based on the acrylonitrile content, the proportion of an alkylene structural unit is 40 wt% to 90 wt%. Therefore, Voillequin discloses the presently claimed range of not less than 55 mass% and Park provides motivation to achieve the presently claimed range of not less than 55 mass%.
Applicants argue Yoo and Park fail to disclose the limitation "the copolymer includes an alkylene structural unit in a proportion of not less than 55 mass%" (P7/¶2). Park discloses a hybrid polymer consisting of butadiene and acrylonitrile where the acrylonitrile content ranges from 10 wt% to 60 wt% (see butadiene, [0023]) to improve the dispersibility of the conductive material in the electrode slurry (see rubber, [0010]). Based on the acrylonitrile content, the proportion of an alkylene structural unit is 40 wt% to 90 wt%. Park discloses an overlapping range. The selection of overlapping portion of ranges has been held to be a prima facie case of In re Malagari, 182 USPQ 549. Therefore, Park suggests the limitation "the copolymer includes an alkylene structural unit in a proportion of not less than 55 mass%."
Applicants argue Examples 1, 2, and 4 exhibited superior output characteristics and low-temperature cycle characteristics (P7/¶3). Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973). See MPEP § 2131.04. The argument is irrelevant with respect to Voillequin.
Applicants argue Examples 1, 2, and 4 exhibited superior output characteristics and low-temperature cycle characteristics (P7/¶3). Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). The BD content of Examples 1, 2, and 4 ranges from 62 to 72 mass%. The BD content of claim 1 is greater than 55 mass%. The BD content of Examples 1, 2, and 4 is not commensurate in scope with the claims. The ACN content of Examples 1, 2, and 4 ranges from 25 to 35 mass%. The ACN content of claim 1 is not limited. The ACN content of Examples 1, 2, and 4 is not commensurate in scope with the claims. The lithium titanium oxide content, the conductive material content, and the binder content are not limited in the claims. Therefore, the lithium titanium oxide content, the conductive material content, and the binder content of Examples 1, 2, and 4 are not commensurate in scope with the claims. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978); Ex parte Humber, 217 USPQ 265 (Bd. App. 1961). In other words, the evidence of unexpected results must be compared with prior art. Emphasis added. See MPEP § 716.02(e). Applicants have compared Examples 1, 2, and 4 with Examples 3 and 5. Examples 3 and 5 are not prior art. Therefore, Examples 1, 2, and 4 have not demonstrated that the claimed subject matter exhibits superior output characteristics and low-temperature cycle characteristics.
Applicants argue Voillequin does not recognize the proportion of an alkylene structural unit in the copolymer is a result-effective variable for output characteristics and cycle characteristics of a secondary battery produced using the slurry composition (P8/¶1). Voillequin discloses Therban 4307; and proportion range of proportion of an alkylene structural unit in Therban 4307 is 55.5 to 59.0 wt% as detailed above. There is no need to modify the proportion of an alkylene structural unit in Voillequin. Therefore, there is no need for Voillequin to recognize the proportion of an alkylene structural unit in the copolymer is a result-effective variable for output characteristics and cycle characteristics of a secondary battery produced using the slurry composition.
Applicants argue Gao, Yoo, or Park does not recognize the proportion of an alkylene structural unit in the copolymer is a result-effective variable for output characteristics and cycle characteristics of a secondary battery produced using the slurry composition (P8/¶1). Park discloses a rubber used in the slurry composition affects output characteristics and cycle characteristics of the secondary battery (TABLE 2, [0010], [0056], [0071], [0073]). Park discloses a hybrid polymer consisting of butadiene and acrylonitrile where the acrylonitrile In re Malagari, 182 USPQ 549. Therefore, Park recognizes the proportion of an alkylene structural unit in the copolymer is a result-effective variable for output characteristics and cycle characteristics of a secondary battery produced using the slurry composition.
Applicants argue claims 3–7 are nonobvious and allowable in view of the cited reference for at least the same reasons presented with respect to independent claim 1 (P9/¶2). The reasons presented with respect to independent claim 1 are not persuasive as detailed above.
Applicants argue 9 and 10 are nonobvious and allowable in view of the cited reference for at least the same reasons presented with respect to independent claim 1 (P9/¶4). The reasons presented with respect to independent claim 1 are not persuasive as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Voillequin (US 2013/0244098 A1) discloses a slurry composition for a non-aqueous secondary battery negative electrode comprising a negative electrode active material (see Li4Ti5O12, [0045]–[0048]), a binder (see Therban 4307, [0045]–[0048]), and an organic solvent (see ethylene carbonate, [0045]–[0048]), wherein the negative electrode active material includes lithium titanium oxide (see Li4Ti5O12, [0045]–[0048]), and the binder includes a copolymer that 1+4, 100° C) of not less than 50 and not more than 200 (see Therban 4307, [0045]–[0048]), and the copolymer includes an alkylene structural unit in a proportion of not less than 55 mass% (see Therban 4307, [0045]–[0048]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725